In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 02-1237V
                                           (Not to be published)


*************************
                                   *
COLLEEN BOSTON MADARIAGA           *
and JAMES ALLEN, parents and       *
guardians of A.A., a minor,        *
                                   *
                      Petitioners, *
                                   *                                      Filed: March 22, 2016
              v.                   *
                                   *                                      Autism; Decision on Attorneys’
SECRETARY OF HEALTH AND            *                                      Fees and Costs
HUMAN SERVICES                     *
                                   *
                      Respondent.  *
                                   *
*************************



                             DECISION (ATTORNEYS’ FEES AND COSTS)
         In this case under the National Vaccine Injury Compensation Program,1 a Decision issued
on September 26, 2015. On March 7, 2016, Petitioners filed an Application for Attorneys’ Fees
and Costs, requesting a total payment of $10,606.55, representing attorneys’ fees and costs of
$10, 050.80, and $555.75 of costs expended by Petitioners. On March 18, 2016, Respondent
filed a statement indicating that Respondent has no objection to this request.
        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly, I
hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):
           •        a lump sum of $10,050.80, in the form of a check payable jointly to Petitioners
                    and Petitioners’ counsel, Ronald C. Homer, on account of services performed by
                    counsel’s law firm.



1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
         •        a lump sum of $555.75, in the form of a check payable to Petitioners,
                  which represents Petitioners’ own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.